 1

 2

 3
                                     UNITED STATES DISTRICT COURT
 4
                                EASTERN DISTRICT OF CALIFORNIA
 5

 6
      ESBEYDE ESPINOZA TAMAYO,                         No. 1:19-cv-00317-GSA
 7
                        Plaintiff,
 8
             v.                                        ORDER ENLARGING TIME
 9                                                     NUNC PRO TUNC
      ANDREW SAUL, Commissioner of Social
10    Security,

11                                                     (Doc. 15)
                        Defendant.
12

13

14
            On November 7, 2019, Plaintiff Esbeyde Espinoza Tamayo moved for a one-day
15
     enlargement of time to file an opening brief based on clerical error. Doc. 15. On the same day,
16
     Plaintiff filed the opening brief . Doc. 16. Defendant has not objected to the motion. Nothing in
17
     the motion or the record would support a finding that either party would be prejudiced by the
18
     Court’s granting the requested enlargement of time.
19
            Accordingly, the Court hereby ORDERS that the time in which Plaintiff may file the
20
     opening brief in the above-entitled matter be enlarged by one day.
21

22

23   IT IS SO ORDERED.
24
        Dated:     November 14, 2019                               /s/ Gary S. Austin
25                                                   UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                      1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
